         Case 3:18-cv-07591-CRB Document 185 Filed 04/21/20 Page 1 of 3



1    Sean O. Morris (Bar No. 200368)
     John D. Lombardo (Bar No. 187142)
2    E. Christopher Beeler (Bar No. 330496)
     Arnold & Porter Kaye Scholer LLP
3    777 South Figueroa Street, 44th Floor
     Los Angeles, CA 90017-5844
4    Telephone: +1-213-243-4000
     Facsimile: +1-213-243-4199
5    Email: Sean.Morris@arnoldporter.com
     Email: John.Lombardo@arnoldporter.com
6    Email: Chris.Beeler@arnoldporter.com

7    Attorneys for Specially Appearing Defendant
     Endo International plc
8

9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13
     THE CITY AND COUNTY OF SAN FRANCISCO, Case No. 3:18-cv-07591-CRB
14   CALIFORNIA and THE PEOPLE OF THE STATE
     OF CALIFORNIA, Acting by and through San   SUPPLEMENTAL DECLARATION OF
15   Francisco City Attorney DENNIS J. HERRERA, DEANNA VOSS IN SUPPORT OF
                                                SPECIALLY APPEARING
16                         Plaintiff,           DEFENDANT ENDO INTERNATIONAL
                                                PLC’S MOTION TO DISMISS
17          v.
                                                Honorable Charles R. Breyer
18   PURDUE PHARMA L.P., et. al ,

19                        Defendant.

20

21

22

23

24

25

26

27

28

         SUPPLEMENTAL DECLARATION OF DEANNA VOSS IN SUPPORT OF SPECIALLY APPEARING
                   DEFENDANT ENDO INTERNATIONAL PLC’S MOTION TO DISMISS
          Case 3:18-cv-07591-CRB Document 185 Filed 04/21/20 Page 2 of 3



1                                     AFFIDAVIT OF DEANNA VOSS

2    I, Deanna Voss, state the following:

3            1.     I am Assistant Secretary for Endo International plc.

4            2.     As Assistant Secretary, and through my job duties, I am familiar with the corporate

5    structure of Endo International plc and its subsidiaries.

6            3.     Endo International plc is a holding company organized and existing under the laws of

7    Ireland with its principal place of business at First Floor, Minerva House, Simmonscourt Road,

8    Ballsbridge, Dublin, Ireland.

9            4.     Endo International plc does not engage in operations involving the development,

10   regulatory approval, manufacture, distribution, sales, or marketing of pharmaceutical products in the

11   United States, including California.

12           5.      Endo International plc is not registered to do business in, and does not do business in,

13   the State of California. It does not maintain an office, real property, bank account, or phone listing

14   in the State of California. It has no employees and no agent for service of process in the State of
15   California.
16           6.     Some of Endo International plc’s operating companies have carried out activities
17   related to the development, regulatory approval, manufacture, distribution, sales, or marketing of
18   pharmaceutical products in the United States, including Endo Pharmaceuticals Inc. and Par
19   Pharmaceutical, Inc. Endo Health Solutions Inc. and Par Pharmaceutical Companies, Inc. are

20   holding companies. Each of these indirect subsidiaries is a legal entity separate and distinct from

21   Endo International plc, with its own corporate officers, board of directors, and management

22   structure.

23           I declare under penalty of perjury that the foregoing is true and correct.

24

25   Executed: April 21, 2020
26                                                                 Deanna Voss
                                                                   Assistant Secretary
27

28


                                       AFFIDAVIT OF DEANNA VOSS
         Case 3:18-cv-07591-CRB Document 185 Filed 04/21/20 Page 3 of 3



1                                      CERTIFICATE OF SERVICE

2           The undersigned certifies that on April 21, 2020, the foregoing document was filed with

3    the Clerk of the U.S. District Court for the Northern District of California, using the court’s

4    electronic filing system (ECF), in compliance with Civil L.R. 5-1. The ECF system serves a

5    “Notice of Electronic Filing” to all parties and counsel who have appeared in this action, who

6    have consented under Civil L.R. 5-1 to accept that Notice as service of this document.

7    Dated: April 21, 2020

8
                                                           /s/ Sean O. Morris
9                                                          Sean O. Morris
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
         SUPPLEMENTAL DECLARATION OF DEANNA VOSS IN SUPPORT OF SPECIALLY APPEARING
                   DEFENDANT ENDO INTERNATIONAL PLC’S MOTION TO DISMISS
